Exhibit 10.1
(M&T BANK LOGO) [l34161al3416101.gif]
CREDIT AGREEMENT
New York
Buffalo, New York October 16, 2008
Borrower: Corning Natural Gas Corporation
a(n) o individual þ corporation o general partnership o limited liability
company o                      
                                                           
organized under the laws of New York
having its chief executive office at 330 West William Street, Corning, New York
14830.

Bank:   MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its chief executive office at One M&T Plaza, Buffalo, NY 14240. Attention:
Office of General Counsel.

The Bank and the Borrower agree as follows:

1.   DEFINITIONS.

  a.   “Capital Expenditures” means, for any fiscal year, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities, and including
expenditures for obligations under any lease with respect to which Borrower’s
obligations thereunder should, in accordance with G.A.A.P., be capitalized and
reflected as a liability on the balance sheet of Borrower) by Borrower during
such period that are required by G.A.A.P. to be included in or reflected by the
property, plant or equipment or similar fixed asset accounts on the balance
sheet of Borrower.     b.   “Cash Flow” means the sum of (i) net income after
tax, dividends and distributions, plus (ii) depreciation expense and
amortization, plus (iii) Interest Expense, all determined in accordance with
G.A.A.P.     c.   “Cash Flow Coverage” means the ratio of Cash Flow to the sum
of (i) the current portion of all Long Term Debt as specified in the financial
statement dated twelve (12) months prior, plus (ii) Interest Expense, all
determined in accordance with G.A.A.P     d.   “Credit” means any and all credit
facilities and any other financial accommodations made by the Bank in favor of
the Borrower whether now or hereafter in existence.     e.   “Current Assets”
means, at any time, the aggregate amount of all current assets, including, but
not limited to, cash, cash equivalents, marketable securities, receivables
maturing within twelve (12) months from such time, and inventory (net of LIFO
Reserve), but excluding prepaid expenses and officer, stockholder, employee and
related entity advances and receivables, all as determined in accordance with
G.A.A.P.     f.   “Current Liabilities” means, at any time, the aggregate amount
of all liabilities and obligations which are due and payable on demand or within
twelve (12) months from such time, or should be properly reflected as
attributable to such twelve (12) month period in accordance with G.A.A.P.     g.
  “Current Ratio” means the ratio of Current Assets to Current Liabilities.    
h.   “G.A.A.P.” means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.     i.   “Interest
Expense” means all finance charges reflected on the income statement as interest
expense for all obligations of Borrower to any person, including, but not
limited to, Bank, as shown on the balance sheet in accordance with G.A.A.P.    
j.   “Long Term Debt” means all obligations of Borrower to any person,
including, but not limited to, the Obligations, payable more than twelve
(12) months from the date of their creation, which in accordance with G.A.A.P.
are shown on the balance sheet as a liability (excluding reserves for deferred
income taxes) for the period then ended.     k.   “Obligations” means any and
all indebtedness or other obligations of the Borrower to the Bank in any
capacity, now existing or hereafter incurred, however created or evidenced,
regardless of kind, class or form, whether direct, indirect, absolute or
contingent (including obligations pursuant to any guaranty, endorsement, other
assurance of payment or otherwise), whether joint or several, whether from time
to time reduced and thereafter increased, or entirely extinguished and
thereafter reincurred, together with all extensions, renewals and replacements
thereof, and all interest, fees, charges, costs or expenses which accrue on or
in connection with the foregoing, including any indebtedness or obligations
(i) not yet outstanding but contracted for, or with regard to which any other
commitment by the Bank exists; (ii) arising prior to, during or after any
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding;
(iii) owed by the Borrower to others and which the Bank obtained, or may obtain,
by assignment or otherwise; and (iv) payable under this Agreement.

              1   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



  l.   “Quick Ratio” means the ratio of Current Assets less inventory (net of
LIFO Reserve), to Current Liabilities.     m.   “Subordinated Debt” means all
indebtedness of the Borrower which has been formally subordinated to payment and
collection of the Obligations.     n.   “Subsidiary” means any corporation or
other business entity of which at least fifty percent (50%) of the voting stock
or other ownership interest is owned by the Borrower directly or indirectly
through one or more Subsidiaries. If the Borrower has no Subsidiaries, the
provisions of this Agreement relating to the Subsidiaries shall be disregarded,
without affecting the applicability of such provisions to the Borrower alone.  
  o.   “Tangible Net Worth” means the aggregate assets of Borrower excluding all
intangible assets, including, but not limited to, goodwill, licenses,
trademarks, patents, copyrights, organization costs, appraisal surplus, officer,
stockholder, related entity and employee advances or receivables, mineral rights
and the like, less liabilities, plus Subordinated Debt, all determined in
accordance with G.A.A.P. (except to the extent that under G.A.A.P. “tangible net
worth” excludes leasehold improvements which are included in “Tangible Net
Worth” as defined herein).     p.   “Total Funded Debt” means all the combined
debt of Borrower for borrowed money and guaranties for borrowed money.     q.  
“Total Liabilities” means the aggregate amount of all assets of the Borrower
less the sum of shareholder equity and Subordinated Debt (if any), as shown on
the balance sheet in accordance with G.A.A.P.     r.   “Transaction Documents”
means this Agreement and all documents, instruments or other agreements by the
Borrower in favor of the Bank in connection (directly or indirectly) with the
Obligations, whether now or hereafter in existence, including promissory notes,
security agreements, guaranties and letter of credit reimbursement agreements.  
  s.   “Working Capital” means that amount which is equal to the excess of
Current Assets over Current Liabilities.

2.   REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any “Additional Representations and
Warranties” on the schedule attached hereto and made part hereof (the
“Schedule”), all of which shall be deemed to be continuing representations and
warranties as long as this Agreement is in effect:

  a.   Good Standing; Authority. The Borrower and each Subsidiary (if either is
not an individual) is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business now and in the future.     b.  
Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. All approvals,
including authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the “Approvals”)
necessary for the conduct of the Borrower’s and each Subsidiary’s business and
for the Credit have been duly obtained and are in full force and effect. The
Borrower and each Subsidiary is in compliance with the Approvals. The Borrower
and each Subsidiary (if either is not an individual) is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or a Subsidiary
depending on its organizational structure (“Governing Documents”). The Borrower
and each Subsidiary is in compliance with each agreement to which it is a party
or by which it or any of its assets is bound.     c.   Legality. The execution,
delivery and performance by the Borrower of this Agreement and all related
documents, including the Transaction Documents, (i) are in furtherance of the
Borrower’s purposes and within its power and authority; (ii) do not (A) violate
any statute, regulation or other law or any judgment, order or award of any
court, agency or other governmental authority or of any arbitrator with respect
to the Borrower or any Subsidiary or (B) violate the Borrower’s or any
Subsidiary’s Governing Documents (if either is not an individual), constitute a
default under any agreement binding on the Borrower or any Subsidiary or result
in a lien or encumbrance on any assets of the Borrower or any Subsidiary; and
(iii) if the Borrower or any Subsidiary is not an individual, have been duly
authorized by all necessary organizational actions.     d.   Fiscal Year. The
fiscal year of the Borrower is the calendar year unless the following blank
states otherwise: year ending September 30th.     e.   Title to Assets. The
Borrower and each Subsidiary has good and marketable title to each of its assets
free of security interests, mortgages or other liens or encumbrances, except as
set forth on the Schedule titled “Permitted Liens” or pursuant to the Bank’s
prior written consent.     f.   Judgments and Litigation. There is no pending or
threatened claim, audit, investigation, action or other legal proceeding or
judgment, order or award of any court, agency or other governmental authority or
arbitrator (any, an “Action”) which involves the Borrower, its Subsidiaries or
their respective assets and might have a material adverse effect upon the
Borrower or any Subsidiary or threaten the validity of the Credit, any
Transaction Document or any related document or action.     g.   Full
Disclosure. Neither this Agreement nor any certificate, financial statement or
other writing provided to the Bank by or on behalf of the Borrower or any
Subsidiary contains any statement of fact that is incorrect or misleading in any
material respect or omits to state any fact necessary to make any such statement
not incorrect or misleading. The Borrower has not failed to disclose to the Bank
any fact that might have a material adverse effect on the Borrower or any
Subsidiary.

 

              2   © Manufacturers and Traders Trust Company, 2004



--------------------------------------------------------------------------------



 



3.   AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply with any “Additional Affirmative Covenant” contained in the Schedule
and shall:

  a.   Financial Statements and Other Information. Promptly deliver to the Bank
(i) within sixty (60) days after the end of each of its first three fiscal
quarters, an unaudited accountant prepared consolidating and consolidated
financial statement of the Borrower and each Subsidiary as of the end of such
quarter, which financial statement shall consist of income and cash flows for
the quarter, for the corresponding quarter in the previous fiscal year and for
the period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end all in such detail as the Bank
may request; (ii) within one hundred twenty (120) days after the end of each
fiscal year, consolidating and consolidated statements of the Borrower’s and
each Subsidiary’s income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be (check applicable box, if no box
is checked the financial statements shall be audited):

         
 
       
þ audited
  o reviewed   o compiled

      by an independent certified public accountant acceptable to the Bank; all
such statements shall be certified by the Borrower’s chief financial officer to
be correct and in accordance with the Borrower’s and each Subsidiary’s records
and to present fairly the results of the Borrower’s and each Subsidiary’s
operations and cash flows and its financial position at year end; and (iii) with
each statement of income, a certificate executed by the Borrower’s chief
executive and chief financial officers or other such person responsible for the
financial management of the Borrower (A) setting forth the computations required
to establish the Borrower’s compliance with each financial covenant, if any,
during the statement period, (B) stating that the signers of the certificate
have reviewed this Agreement and the operations and condition (financial or
other) of the Borrower and each of its Subsidiaries during the relevant period
and (C) stating that no Event of Default occurred during the period, or if an
Event of Default did occur, describing its nature, the date(s) of its occurrence
or period of existence and what action the Borrower has taken with respect
thereto. The Borrower shall also promptly provide the Bank with copies of all
annual reports, proxy statements and similar information distributed to
shareholders, partners or members, and copies of all filings with the Securities
and Exchange Commission and the Pension Benefit Guaranty Corporation, and shall
provide, in form satisfactory to the Bank, such additional information, reports
or other information as the Bank may from time to time reasonably request
regarding the financial and business affairs of the Borrower or any Subsidiary.
If the Borrower is an individual, the Borrower shall provide annually a personal
financial statement in form and detail acceptable to the Bank and such other
financial information as the Bank may from time to time reasonably request.    
b.   Accounting; Tax Returns and Payment of Claims. The Borrower and each
Subsidiary will maintain a system of accounting and reserves in accordance with
generally accepted accounting principles, has filed and will file each tax
return required of it and, except as disclosed in the Schedule, has paid and
will pay when due each tax, assessment, fee, charge, fine and penalty imposed by
any taxing authority upon it or any of its assets, income or franchises, as well
as all amounts owed to mechanics, materialmen, landlords, suppliers and the like
in the normal course of business.     c.   Inspections. Promptly upon the Bank’s
request, the Borrower will permit, and cause its Subsidiaries to permit, the
Bank’s officers, attorneys or other agents to inspect its and its Subsidiary’s
premises, examine and copy its records and discuss its and its Subsidiary’s
business, operations and financial or other condition with its and its
Subsidiary’s responsible officers and independent accountants.     d.  
Intentionally omitted.     e.   Changes in Management and Control. If the
Borrower is not an individual, immediately upon any change in the identity of
the Borrower’s chief executive officers or in its beneficial ownership, the
Borrower will provide to the Bank a certificate executed by its senior
individual authorized to transact business on behalf of the Borrower, specifying
such change.     f.   Notice of Defaults and Material Adverse Changes.
Immediately upon acquiring reason to know of (i) any Event of Default, (ii) any
event or condition that might have a material adverse effect upon the Borrower
or any Subsidiary or (iii) any Action, the Borrower will provide to the Bank a
certificate executed by the Borrower’s senior individual authorized to transact
business on behalf of the Borrower, specifying the date(s) and nature of the
event or the Action and what action the Borrower or its Subsidiary has taken or
proposes to take with respect to it.     g.   Insurance. Maintain its, and cause
its Subsidiaries to maintain, property in good repair and will on request
provide the Bank with evidence of insurance coverage satisfactory to the Bank,
including fire and hazard, liability, workers’ compensation and business
interruption insurance and flood hazard insurance as required.     h.   Further
Assurances. Promptly upon the request of the Bank, the Borrower will execute,
and cause its Subsidiaries to execute, and deliver each writing and take each
other action that the Bank deems necessary or desirable in connection with any
transaction contemplated by this Agreement.

4.   NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower
shall not violate, and shall not suffer or permit any of its Subsidiaries to
violate, any of the following covenants and any “Additional Negative Covenant”
on the Schedule. The Borrower shall not:

  a.   Intentionally omitted.     b.   Intentionally omitted.

              3   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



  c.   Intentionally omitted.     d.   Intentionally omitted.     e.  
Intentionally omitted.     f.   Intentionally omitted.     g.   Changes In Form.
(i) Transfer or dispose of substantially all of its assets, (ii) acquire
substantially all of the assets of any other entity, (iii) do business under or
otherwise use any name other than its true name or (iv) make any material change
in its business, structure, purposes or operations that might have a material
adverse effect on the Borrower or any of its Subsidiaries. If the Borrower or
any Subsidiary is not an individual, (i) participate in any merger,
consolidation or other absorption or (ii) make, terminate or permit to be
revoked any election pursuant to Subchapter S of the Internal Revenue Code.

5.   FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
any of the following covenants (complete applicable financial covenant) or any
Additional Financial Covenants on the Schedule. For purposes of this Section, if
the Borrower has any Subsidiaries all references to the Borrower shall include
the Borrower and all of its Subsidiaries on a consolidated basis. Unless a
different measurement period is specified, compliance for the financial
covenants shall be required at all times.

  o   A. Borrower shall maintain Tangible Net Worth of not less than
$                                   , measured (select one: quarterly or
annually)                                     as of each (select one: quarter or
fiscal year)                                end.     þ   B. Borrower shall
maintain a ratio of Total Funded Debt to Tangible Net Worth of not greater than
1.4 : 1.0, measured annually as of each fiscal year end.     þ   C. Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than 1.25 : 1.00, which
is defined as net operating revenues plus non-cash items minus dividends,
unfunded capital expenditures, operating and maintenance expenses, and taxes
other than FIT over current portion of long term debt, interest expense and
capital lease payments, measured annually as of each fiscal year end.     o   D.
Borrower shall maintain Working Capital of not less than
$                                   , measured (select one: quarterly or
annually)                                   as of each (select one: quarter or
fiscal year)                               end.     o   E. Borrower shall
maintain Cash Flow Coverage of not less than
                                :                                , measured for
the previous four quarters as of each (select one: quarter or fiscal
year)                               end.     o   F. Without the prior written
consent of Bank, Borrower shall not make any Capital Expenditures in excess of
$                                 in the aggregate during any fiscal year of
Borrower.     o   G. Borrower shall not pay or accrue during any fiscal year
compensation (including but not limited to all salary, bonuses, consulting,
management or other fees, rentals and other payments to any person owning or
managing 5% or more of the Borrower or any relative or cohabitant of such a
person, and to any entity under common control with or controlling the Borrower)
exceeding $                                 in the aggregate.     o   H.
Borrower shall not become obligated as lessee pursuant to operating leases
exceeding $                                 in the aggregate during any fiscal
year.

6.   DEFAULT.

  a.   Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by the Borrower to pay when due
(whether at the stated maturity, by acceleration, upon demand or otherwise) the
Obligations, or any part thereof, or there occurs any event or condition which
after notice, lapse of time or after both notice and lapse of time will permit
acceleration of any Obligation; (ii) default by the Borrower in the performance
of any obligation, term or condition of this Agreement, the other Transaction
Documents or any other agreement with the Bank or any of its affiliates or
subsidiaries (collectively, “Affiliates”); (iii) failure by the Borrower to pay
when due (whether at the stated maturity, by acceleration, upon demand or
otherwise) any indebtedness or obligation owing to any third party or any
Affiliate, the occurrence of any event which could result in acceleration of
payment of any such indebtedness or obligation or the failure to perform any
agreement with any third party or any Affiliate; (iv) the Borrower is dissolved,
becomes insolvent, generally fails to pay or admits in writing its inability
generally to pay its debts as they become due; (v) the Borrower makes a general
assignment, arrangement or composition agreement with or for the benefit of its
creditors or makes, or sends notice of any intended, bulk sale; the sale,
assignment, transfer or delivery of all or substantially all of the assets of
the Borrower to a third party; or the cessation by the Borrower as a going
business concern; (vi) the Borrower files a petition in bankruptcy or institutes
any action under federal or state law for the relief of debtors or seeks or
consents to the appointment of an administrator, receiver, custodian or similar
official for the wind up of its business (or has such a petition or action filed
against it and such petition action or appointment is not dismissed or stayed
within forty-five (45) days); (vii) the reorganization, merger, consolidation or
dissolution of the Borrower (or the making of any agreement therefor);
(viii) the death or judicial declaration of incompetency of the Borrower, if an
individual; (ix) the entry of any judgment or order of any court, other
governmental authority or arbitrator against the Borrower; (x) falsity, omission
or inaccuracy of facts submitted to the Bank or any Affiliate (whether in a
financial statement or otherwise); (xi) an adverse change in

              4   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



      the Borrower, its business, assets, operations, affairs or condition
(financial or otherwise) from the status shown on any financial statement or
other document submitted to the Bank or any Affiliate, and which change the Bank
determines will have a material adverse affect on (a) the Borrower, its
business, assets, operations or condition (financial or otherwise), or (b) the
ability of the Borrower to pay or perform the Obligations; (xii) any pension
plan of the Borrower fails to comply with applicable law or has vested unfunded
liabilities that, in the opinion of the Bank, might have a material adverse
effect on the Borrower’s ability to repay its debts; (xiii) any indication or
evidence received by the Bank that the Borrower may have directly or indirectly
been engaged in any type of activity which, in the Bank’s discretion, might
result in the forfeiture or any property of the Borrower to any governmental
authority; (xiv) the occurrence of any event described in Section 6(a)(i)
through and including 6(a)(xiii) with respect to any Subsidiary or to any
endorser, guarantor or any other party liable for, or whose assets or any
interest therein secures, payment of any of the Obligations; or (xv) the Bank in
good faith deems itself insecure with respect to payment or performance of the
Obligations.     b.   Rights and Remedies Upon Default. Upon the occurrence of
any Event of Default, the Bank without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon the Borrower, any Subsidiary or any other person
(all and each of which demands, presentments, protests, advertisements and
notices are hereby waived), may exercise all rights and remedies under the
Borrower’s or its Subsidiaries’ agreements with the Bank or its Affiliates,
applicable law, in equity or otherwise and may declare all or any part of any
Obligations not payable on demand to be immediately due and payable without
demand or notice of any kind and terminate any obligation it may have to grant
any additional loan, credit or other financial accommodation to the Borrower or
any Subsidiary. All or any part of any Obligations whether or not payable on
demand, shall be immediately due and payable automatically upon the occurrence
of an Event of Default in Section 6(a)(vi) above. The provisions hereof are not
intended in any way to affect any rights of the Bank with respect to any
Obligations which may now or hereafter be payable on demand.

7.   EXPENSES. The Borrower shall pay to the Bank on demand all costs and
expenses (including all fees and disbursements of counsel retained for advice,
suit, appeal or other proceedings or purpose and of any experts or agents it may
retain), which the Bank may incur in connection with (i) the administration of
the Obligations, including any administrative fees the Bank may impose for the
preparation of discharges, releases or assignments to third-parties; (ii) the
enforcement and collection of any Obligations or any guaranty thereof; (iv) the
exercise, performance, enforcement or protection of any of the rights of the
Bank hereunder; or (v) the failure of the Borrower or any Subsidiary to perform
or observe any provisions hereof. After such demand for payment of any cost,
expense or fee under this Section or elsewhere under this Agreement, the
Borrower shall pay interest at the highest default rate specified in any
instrument evidencing any of the Obligations from the date payment is demanded
by the Bank to the date reimbursed by the Borrower. All such costs, expenses or
fees under this Agreement shall be added to the Obligations.

8.   TERMINATION. This Agreement shall remain in full force and effect until
(i) all Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full and (ii) all
Transaction Documents have been terminated by the Bank.

9.   RIGHT OF SETOFF. If an Event of Default occurs, the Bank shall have the
right to set off against the amounts owing under this Agreement and the other
Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by the Bank or its
Affiliates in any capacity to the Borrower, its Subsidiary or any guarantor of,
or endorser of any of the Transaction Documents evidencing, the Obligations.
Such setoff shall be deemed to have been exercised immediately at the time the
Bank or such Affiliate elect to do so.

10.   MISCELLANEOUS.

  a.   Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express). Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.     b.   Generally Accepted Accounting
Principles. Any financial calculation to be made, all financial statements and
other financial information to be provided, and all books and records, system of
accounting and reserves to be kept in connection with the provisions of this
Agreement, shall be in accordance with generally accepted accounting principles
consistently applied during each interval and from interval to interval;
provided, however, that in the event changes in generally accepted accounting
principles shall be mandated by the Financial Accounting Standards Board or any
similar accounting body of comparable standing, or should be recommended by
Borrower’s certified public accountants, to the extent such changes would affect
any financial calculations to be made in connection herewith, such changes shall
be implemented in making such calculations only from and after such date as
Borrower and the Bank shall have amended this Agreement to the extent necessary
to reflect such changes in the financial and other covenants to which such
calculations relate.     c.   Indemnification. If after receipt of any payment
of all, or any part of, the Obligations, the Bank is, for any reason, compelled
to surrender such payment to any person or entity because such payment is
determined to be void or voidable as a preference, an impermissible setoff, or a
diversion of trust funds, or for any other reason, the Transaction Documents
shall continue in full force and the Borrower shall be liable, and shall
indemnify and hold the Bank harmless for, the amount of such payment
surrendered. The provisions of this Section shall be and remain effective
notwithstanding any contrary action which may have been taken by the Bank in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to the Bank’s rights under the Transaction Documents and shall
be deemed to have been conditioned upon such payment having become final and
irrevocable. The provisions of this Section shall survive the termination of
this Agreement and the Transaction Documents.

              5   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



  d.   Further Assurances. From time to time, the Borrower shall take, and cause
its Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.    
e.   Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.     f.   Governing Law; Jurisdiction. This
Agreement has been delivered to and accepted by the Bank and will be deemed to
be made in the State of New York. Except as otherwise provided under federal
law, this Agreement will be interpreted in accordance with the laws of the State
of New York excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A
BRANCH AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND;
PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT THE BANK FROM
BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS
AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.     g.   Joint and Several; Successors
and Assigns. If there is more than one Borrower, each of them shall be jointly
and severally liable for all amounts, which become due, and the performance of
all obligations under this Agreement, and the term “the Borrower” shall include
each as well as all of them. This Agreement shall be binding upon the Borrower
and upon its heirs and legal representatives, its successors and assignees, and
shall inure to the benefit of, and be enforceable by, the Bank, its successors
and assignees and each direct or indirect assignee or other transferee of any of
the Obligations; provided, however, that this Agreement may not be assigned by
the Borrower without the prior written consent of the Bank.     h.   Waivers;
Changes in Writing. No failure or delay of the Bank in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The
Borrower expressly disclaims any reliance on any course of dealing or usage of
trade or oral representation of the Bank (including representations to make
loans to the Borrower) and agrees that none of the foregoing shall operate as a
waiver of any right or remedy of the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless made specifically in writing by the Bank and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No modification to any provision of this Agreement
shall be effective unless made in writing in an agreement signed by the Borrower
and the Bank.     i.   Interpretation. Unless the context otherwise clearly
requires, references to plural includes the singular and references to the
singular include the plural; references to “individual” shall mean a natural
person and shall include a natural person doing business under an assumed name
(e.g., a “DBA”); the word “or” has the inclusive meaning represented by the
phrase “and/or”; the word “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Agreement. Any representation, warranty, covenant or agreement herein shall
survive execution and delivery of this Agreement and shall be deemed continuous.
Each provision of this Agreement shall be interpreted as consistent with
existing law and shall be deemed amended to the extent necessary to comply with
any conflicting law. If any provision nevertheless is held invalid, the other
provisions shall remain in effect. The Borrower agrees that in any legal
proceeding, a photocopy of this Agreement kept in the Bank’s course of business
may be admitted into evidence as an original.         Waiver of Jury Trial. THE
BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY THE BORROWER AND THE BANK MAY HAVE IN ANY ACTION OR
PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTIONS RELATED HERETO. THE BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. THE BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

              6   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

            MANUFACTURERS AND TRADERS TRUST COMPANY
      By   /s/ Edgar B. Parsons III         Name:   Edgar B. Parsons III       
Title:   Assistant Vice President        CORNING NATURAL GAS CORPORATION
      By   /s/ Michael I. German         Name:   Michael I. German       
Title:   President     

ACKNOWLEDGMENT
STATE OF NEW YORK          )
                                                    : SS.
COUNTY OF BROOME          )
     On the                      day of October in the year 2008, before me, the
undersigned, a Notary Public in and for said State, personally appeared EDGAR B.
PARSONS III, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

                        Notary Public           

ACKNOWLEDGMENT
STATE OF NEW YORK          )
                                                    : SS.
COUNTY OF BROOME          )
     On the                      day of October, in the year 2008, before me,
the undersigned, a Notary Public in and for said State, personally appeared
MICHAEL I. GERMAN, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

                        Notary Public           

 
BANK USE ONLY
Authorization Confirmed:
 
Signature

              7   © Manufacturers and Traders Trust Company, 2004

 



--------------------------------------------------------------------------------



 



SCHEDULE
Additional Representations and Warranties (§2)

Additional Affirmative Covenants (§3)

Permitted Indebtedness (§4(a))

Permitted Guaranties (§4(b))

Permitted Liens (§4(c))

Permitted Investments (§4(d))

 



--------------------------------------------------------------------------------



 



Permitted Loans (§4(e))

Additional Financial Covenants (§5)

 